Citation Nr: 0422607	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  01-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 14, 
1990 for the grant of a 100 percent disability rating for 
gastric ulcer disease with a subtotal gastrectomy and 
psycho-physiological gastrointestinal reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from January 1943 
to October 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to an effective date earlier than 
September 14, 1990 for the grant of a 100 percent disability 
rating for gastric ulcer disease with a subtotal gastrectomy 
and psycho-physiological gastrointestinal reaction.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a decision dated on October 25, 1988, the Board denied 
the issue of entitlement to a disability evaluation greater 
than 60 percent for the service-connected gastric ulcer 
disease with a subtotal gastrectomy and psycho-physiological 
gastrointestinal reaction.  

3.  On August 13, 1990, the veteran completed a 
VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability.  This document was 
date stamped received on August 13, 1990 and on September 14, 
1990.  

4.  In decision dated on July 23 1999, the Board awarded a 
100 percent disability evaluation for the service-connected 
gastric ulcer disease with a subtotal gastrectomy and 
psycho-physiological gastrointestinal reaction and determined 
that the veteran's total rating claim was, therefore, moot.  

5.  The basis of the Board's grant of a total schedular 
evaluation for the service-connected gastrointestinal 
disorder is a March 28, 1997 private medical statement in 
which the veteran's physician concluded that the veteran was 
totally disabled due to a chronic back disorder as well as 
his chronic peptic ulcer disease.  

6.  By a rating action dated on October 1, 1999, the RO 
effectuated the Board's decision, granted a 100 percent 
evaluation for the veteran's service-connected 
gastrointestinal disorder, and assigned an effective date of 
September 14, 1990, the date of receipt of the claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 
1990 for the grant of a 100 percent disability evaluation for 
the service-connected gastric ulcer disease with a subtotal 
gastrectomy and psycho-physiological gastrointestinal 
reaction have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In the statement of the case (SOC) issued in June 2001 and a 
letter dated in December 2003, the RO informed the veteran of 
the criteria used to adjudicate his earlier effective date 
claim as well as the type of evidence needed to substantiate 
this issue (including the type of evidence that VA would 
obtain for him and the specific information necessary from 
him).  Further, the SOC furnished in the present case advised 
the veteran of the evidence of record and of the reasons and 
bases for the decision.  In addition, in the December 2003 
letter, the RO specifically notified the veteran that VA 
would assist in obtaining identified records but that it was 
his duty to give enough information to enable VA to obtain 
any such available additional records and to ensure that the 
agency received pertinent evidence not in the possession of a 
federal department or agency.  Also in the December 2003 
letter, the RO informed the veteran of his opportunity to 
submit "any additional information."  

In this regard, the Board notes that, in June 2003, the 
Board remanded the veteran's earlier effective date 
claim to the RO for consideration of the VCAA.  Pursuant 
to the Board's instructions, the RO furnished the 
veteran a letter in December 2003.  In particular, this 
letter notified the veteran of the type of evidence 
needed to substantiate his earlier effective date claim, 
including the type of evidence that VA would obtain for 
him and the specific information necessary from him.  
Three weeks later in January 2004, the veteran returned 
to the RO the December 2003 letter as well as a signed 
VA Form 21-4138, Statement In Support Of Claim 
(Form 21-4138) and a signed VA Form 21-4142, 
Authorization And Consent To Release Information To The 
Department Of Veterans Affairs (VA) (Form 21-4142).  
Although the veteran signed and returned Form 21-4138 
and Form 21-4142 to the RO, he did not provide any 
information on either of these documents.  Also in 
January 2004, the RO received private and VA medical 
records reflecting treatment for psychiatric and various 
medical problems (including the veteran's 
gastrointestinal pathology) between February 2002 and 
June 2003 but nothing earlier.  

In a February 2004 rating action, the RO determined that 
the veteran was not competent to handle disbursement of 
funds.  The RO did not re-adjudicate the veteran's 
earlier effective date claim.  Significantly, however, 
in view of the veteran's negative reply to the RO's 
December 2003 VCAA notification letter as well as the 
fact that the only medical records received since the 
Board's June 2003 remand include reports of recent 
medical treatment (and are, thus, not relevant to the 
issue of entitlement to an effective date earlier than 
September 14, 1990 for the grant of a total schedular 
rating for the service-connected gastrointestinal 
disorder), the Board concludes that the RO's failure to 
furnish the veteran and his representative a 
supplemental statement of the case regarding the earlier 
effective date issue is not an error necessitating a 
remand for corrective action.  

In this regard, the Board notes that, in a May 2004 
statement, the veteran's representative appears to have 
agreed with this conclusion.  Specifically, the 
representative noted that it had no additional comments 
to make at that time because no additional evidence had 
been submitted.  Further, the representative requested 
that the case be forwarded to the Board for 
consideration of the veteran's claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's earlier effective date 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Factual Background

By a December 1943 rating action, the RO granted service 
connection for a chronic duodenal ulcer and awarded a 
10 percent evaluation to this disability, effective from 
October 1943.  Service medical records reflected treatment 
for, and evaluation of, a peptic ulcer in June 1943.  The 
veteran's gastrointestinal pathology was subsequently 
recharacterized as a chronic duodenal ulcer in September 
1943.  

By a December 1944 rating action, the RO decreased the 
evaluation of the veteran's service-connected duodenal ulcer 
from 10 percent to a noncompensable level, effective from 
March 1945.  A VA examination conducted approximately two 
weeks earlier in the same month found no objective evidence 
of a peptic ulcer.  

Subsequently, by an April 1951 rating action, the RO awarded 
a compensable evaluation of 20 percent, effective from 
February 1951, for the service-connected moderate duodenal 
ulcer.  Following a VA examination in March 1951, the 
examiner diagnosed a chronic peptic ulcer of the duodenum 
with no radiographic evidence of activity at that time.  
However, the examiner explained that the veteran had a 
history of an acute perforation in January 1951.  

By an August 1956 rating action, the RO decreased the 
evaluation for the veteran's service-connected duodenal 
deformity from 20 percent to 10 percent, effective from 
October 1956.  An upper gastrointestinal series reflected a 
persistently deformed duodenal cap which was slightly tender 
to palpation but no ulcer crater.  

By a May 1959 rating action, the RO granted an increased 
disability evaluation of 40 percent, effective from April 
1959, for the service-connected residuals of a subtotal 
gastrectomy.  Private medical records indicated that, in 
January 1959, the veteran underwent a subtotal gastric 
resection due to his duodenal ulcer, partial obstruction, and 
intractability.  A VA upper gastrointestinal series completed 
in April 1959 showed a post-operative subtotal gastrectomy 
but was otherwise normal.  

Thereafter, by a November 1972 rating action, the RO 
redefined the veteran's service-connected gastrointestinal 
disorder as a psycho-physiologic gastrointestinal reaction 
following a subtotal gastrectomy and awarded an increased 
evaluation of 50 percent, effective from February 1971, for 
this service-connected disability.  In August 1972, the 
veteran was hospitalized for two weeks for treatment for his 
post-gastrectomy syndrome.  During that hospitalization, he 
underwent a proctoscopy as well as a physical examination 
which demonstrated diffuse tenderness from the xiphoid to the 
pubis, no palpable organomegaly, two paramedian scars, and 
hyperactive bowel sounds.  The treating physician provided an 
impression of post-gastrectomy syndrome and recommended 
ruling out dumping, vague abdominal pains, and a possible 
history of melena.  In an April 1973 decision, the Board 
confirmed the 50 percent evaluation for the veteran's 
service-connected psycho-physiologic gastrointestinal 
reaction following a subtotal gastrectomy.  

By a September 1986 rating action, the RO redefined the 
veteran's service-connected gastrointestinal disorder as 
gastric ulcer disease with a history of a subtotal 
gastrectomy and with a psycho-physiologic gastrointestinal 
reaction and awarded an increased disability evaluation of 
60 percent, effective from July 1986, for this disability.  
The medical evidence available to the RO at that time 
demonstrated organic stomach impairment.  An August 1986 
stomach biopsy reflected acute inflammation of the gastric 
mucosa and necrotic tissue which was compatible with an 
ulcer.  Following a VA examination conducted approximately 
one week later in the same month, the examiner assessed 
gastric ulcer disease manifested by diffuse epigastric 
tenderness.  In addition, the examiner described this 
disability as a clinically severe disease.  

Subsequently, in a decision dated on October 25, 1988, the 
Board denied the issue of entitlement to a disability 
evaluation greater than 60 percent for the service-connected 
gastric ulcer disease with a history of a subtotal 
gastrectomy and with a psycho-physiologic gastrointestinal 
reaction.  Thereafter, on August 13, 1990, the veteran 
completed a VA Form 21-8940, Veteran's Application For 
Increased Compensation Based On Unemployability 
(Form 21-8940).  This document was date stamped received on 
August 13, 1990 and on September 14, 1990.  

In a decision dated on July 13, 1999, the Board granted a 
100 percent disability rating for the service-connected 
gastric ulcer disease with a subtotal gastrectomy and 
psycho-physiologic gastrointestinal reaction.  Specifically, 
the Board explained that, according to the applicable 
diagnostic code, a 100 percent disability rating for a 
marginal (gastrojejunal) ulcer required evidence of 
pronounced manifestations, including periodic or continuous 
pain which was unrelieved by standard ulcer therapy, periodic 
vomiting, recurring melena or hematemesis, and weight loss 
which were total incapacitating.  See, 38 C.F.R. § 4.114, 
Diagnostic Code 7306 (1998).  As the Board discussed, in a 
March 1997 statement, the veteran's private physician 
explained that the veteran had had peptic ulcer disease 
chronically over the years (manifested by active ulcers) and 
that, despite medication, the veteran remains susceptible to 
intermittent acute flare-ups.  Additionally, the doctor 
expressed his opinion that the veteran "is totally disabled 
due to [a] chronic back disorder as well as chronic peptic 
ulcer disease."  (Also in the July 1999 decision, the Board 
explained that the grant of a total schedular rating for the 
service-connected gastrointestinal disorder render the 
veteran's total rating claim (due to individual 
unemployability) moot.  

By an October 1999 rating action, the RO effectuated the 
Board's decision.  Specifically, the RO awarded a total 
schedular evaluation for the veteran's service-connected 
gastric ulcer disease with a subtotal gastrectomy and 
psycho-physiologic gastrointestinal reaction.  The RO 
assigned an effective date of September 14, 1990 for the 
grant of the 100 percent evaluation for the service-connected 
gastrointestinal disorder.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in November 2001, the veteran 
testified that the effective date for the grant of a 
100 percent rating for his service-connected gastrointestinal 
disorder should be 1970, when he stopped working due to this 
disability.  Hearing transcript (T.) at 3-10.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2003).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  

As the Board has discussed in the present case, in the 
October 25, 1988 decision, the Board denied the issue of 
entitlement to a disability rating greater than 60 percent 
for the service-connected gastric ulcer disease with subtotal 
gastrectomy and psycho-physiologic gastrointestinal reaction.  
The Board's decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).  

Thereafter, on August 13, 1990, the veteran completed 
Form 21-8940 with regard to his claim for a total disability 
rating due to individual unemployability.  This document was 
date stamped received on August 13, 1990 and on September 14, 
1990.  During the appeal of this issue, the veteran also 
perfected an appeal with regard to his claim for an increased 
rating for his service-connected gastrointestinal disorder.  

In a decision dated on July 13, 1999, the Board granted a 
100 percent disability rating for the service-connected 
gastric ulcer disease with a subtotal gastrectomy and 
psycho-physiologic gastrointestinal reaction.  The basis of 
the Board's conclusion was a March 1997 private medical 
statement in which the veteran's physician had expressed his 
opinion that the veteran was totally incapacitated due to his 
chronic peptic ulcer disease.  See, 38 C.F.R. § 4.114, 
Diagnostic Code 7306 (1998) (which stipulated that a 
100 percent disability rating for a marginal (gastrojejunal) 
ulcer required evidence of pronounced manifestations, 
including periodic or continuous pain which was unrelieved by 
standard ulcer therapy, periodic vomiting, recurring melena 
or hematemesis, and weight loss which were total 
incapacitating).  

By an October 1999 rating action, the RO effectuated the 
Board's decision.  Specifically, the RO awarded a total 
schedular evaluation for the veteran's service-connected 
gastric ulcer disease with a subtotal gastrectomy and 
psycho-physiologic gastrointestinal reaction.  The RO 
assigned an effective date of September 14, 1990 for the 
grant of the 100 percent evaluation for the service-connected 
gastrointestinal disorder.  

The Board acknowledges that, in the present case, at the 
personal hearing conducted before the undersigned Veterans 
Law Judge at the RO in November 2001, the veteran testified 
that the effective date for the grant of a 100 percent rating 
for his service-connected gastrointestinal disorder should be 
1970, when he stopped working due to this disability.  T. 
at 3-10.  As the Board has discussed, in the October 1999 
rating action, the RO awarded a total schedular evaluation 
for the service-connected gastric ulcer disease with a 
subtotal gastrectomy and psycho-physiological 
gastrointestinal reaction, effective from September 14, 1990, 
the date that the veteran's claim was received by the RO.  
The Board concurs with the assignment of this effective date.  

Significantly, the effective date of a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).  In the present case, 
the veteran's claim for an increased disability rating for 
his service-connected gastrointestinal disorder was date 
stamped received at the RO on August 13, 1990 and on 
September 14, 1990.  Further, the date that the veteran was 
determined to be totally incapacitated as a result of this 
service-connected disability is March 28, 1997.  The claims 
folder contains no competent medical evidence demonstrating 
that the veteran's service-connected gastrointestinal 
disorder rendered him totally incapacitated prior to March 
1997.  Accordingly, an effective date prior to September 14, 
1997 for the award of a 100 percent disability rating for the 
service-connected gastric ulcer disease with a subtotal 
gastrectomy and psycho-physiological gastrointestinal 
reaction is not warranted.  


ORDER

An effective date earlier than September 14, 1990 for the 
grant of a 100 percent disability evaluation for the 
service-connected gastric ulcer disease with a subtotal 
gastrectomy and psycho-physiological gastrointestinal 
reaction is denied.  



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




